Citation Nr: 0840012	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-19 058	)	DATE
	)
	)


THE ISSUE

Whether a March 2007 decision of the Board of Veterans' 
Appeals denying the moving party's application to reopen a 
claim for service connection for the cause of the veteran's 
death should be revised or reversed on the grounds of clear 
and unmistakable error (CUE). 


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran had service with the New Philippines Scouts from 
July 1946 to May 1949.  He died in March 2003 at the age of 
81.  The moving party is the surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging CUE in a March 
2007 Board decision.


FINDINGS OF FACT

1.  In March 2007, the Board denied the moving party's 
application to reopen a claim for service connection for the 
cause of the veteran's death.

2.  The March 2007 Board decision was adequately supported by 
the evidence then of record, and was not undebatably 
erroneous; the record does not demonstrate that the correct 
facts, as they were known in March 2007, were not before the 
Board or that the Board incorrectly applied statutory or 
regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The March 2007 Board decision denying the moving party's 
application to reopen a claim for service connection for the 
cause of the veteran's death based on new and material 
evidence was not CUE.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. 
§§ 20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411.  However, CUE is a very specific and rare 
kind of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions were incorrectly applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that, with limited 
exceptions not applicable here, no new evidence will be 
considered in connection with the disposition of the motion.  
38 C.F.R. § 20.1405(b).

In addition, to warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403.

Examples of situations that are not clear and unmistakable 
error include a change in diagnosis, a failure to fulfill the 
duty to assist, a disagreement as to how the facts were 
weighed or evaluated, or otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there had been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403.

A decision of the Board that revises a prior Board decision 
on the grounds of clear and unmistakable error has the same 
effect as if the decision had been made on the date of the 
prior decision.  38 C.F.R. § 20.1406(a).

The moving party must "set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b).   

By correspondence received in May 2007, the moving party 
alleged CUE in the Board's March 2007 decision that failed to 
reopen her application for service connection for the cause 
of the veteran's death.  She maintains that she submitted new 
and material service records demonstrating that he had 
qualified service in the United States Armed Forces of the 
Far East (USAFFE) prior to July 1946.  

Moreover, it appears from her May 2007 statement that she 
also asserts that the Board committed a legal error by 
failing to accept the letter dated May 2004 from the National 
Personnel Records Center (NPRC) as a binding and conclusive 
finding upon the VA on the issue of qualifying service.  As 
discussed in further detail below, the Board finds that CUE 
is not shown in the March 2007 Board decision. 

In the March 2007 decision, the Board denied the moving 
party's application to reopen a claim for service connection 
for cause of death.  In this regard, the Board found the 
August 2003 rating decision, which had previously denied the 
claim, had not been appealed and that the subsequent evidence 
did not relate to an unestablished fact necessary to 
substantiate the claim or was cumulative or redundant of 
evidence previously considered.  The Board concluded that the 
August 2003 rating decision was final and, as new and 
material evidence had not been received, that the 
requirements to reopen the claim had not been met.  

With regard to the contention that the March 2007 Board 
decision contained factual error, the moving party alleges 
that the Board did not give due consideration to evidence of 
record that suggested that the veteran had qualified service 
with the USAFFE prior to July 1946.  

However, the Board finds that the March 2007 Board decision 
did not fail to consider evidence existing at the time of the 
decision that asserted that the veteran had prior qualifying 
service prior to 1946.  In the March 2007 decision, the Board 
discussed the statements of the moving party, which 
repeatedly referenced the May 2004 letter from NPRC and 
alleged prior qualifying service beginning in January 1941, 
before making a finding of fact that these statements and 
arguments were redundant of evidence previously considered.  

Moreover, the March 2007 decision specifically acknowledged 
that the moving party asserted that the veteran had qualified 
service prior to July 1946.  In fact, the March 2007 Board 
noted that the issue had previously been denied and referred 
it to the RO for appropriate action.  

The moving party has essentially objected to the March 2007 
decision because the Board found the moving party's 
statements of pre-1946 qualifying service to be redundant and 
duplicative of previously considered evidence.  However, this 
assertion is simply a disagreement with factual 
determinations that the Board reached.  However, a 
disagreement as to how the facts were weighed or evaluated by 
the Board cannot constitute CUE in a Board decision.  
38 C.F.R. § 20.1403(d).

Further, a claim of CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 
Vet. App. 412 (1996).  Thus, as her argument that the 
evidence submitted regarding the veteran's prior service 
constituted new and material evidence merely amounts to a 
disagreement with the Board's evaluation of the facts before 
it, this contention does not give rise to a finding of CUE.

Further, the Board finds that VA fulfilled its duty to 
inquire regarding the veteran's prior service with NPRC at 
the time of the March 2007 Board decision because the 
evidence of record at the time indicated that previous 
attempts to verify service in December 1989 and June 2001 had 
been unsuccessful.   According to the record, it appears that 
the veteran's service personnel records may have been fire-
related.  Moreover, as stated above, this issue was 
specifically referred to the RO for appropriate action in the 
March 2007 Board decision.  

For these reasons, there was no failure of a duty to assist 
in the verification of the veteran's service prior to July 
1946 in the March 2007 Board decision.  In any event, a 
failure to fulfill the duty to assist, such as a failure to 
verify qualifying service, cannot establish CUE.  38 C.F.R. 
§ 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) 
(holding that a breach of a duty to assist cannot constitute 
CUE).

Moreover, despite fact that personnel records prior to 1946 
were not available to the Board at the time of the March 2007 
decision, there is no indication that such facts were not 
considered by the Board at the time or that such facts would 
have manifestly changed the outcome of the March 2007 Board 
decision.  Specifically, the March 2007 decision referenced 
the fact that the claims file contained previous arguments 
for service connection or cause of death through direct and 
presumptive means due to alleged prior qualifying service.  A 
review of the evidence of record at the time of the March 
2007 decision revealed numerous assertions in the past by the 
veteran and the moving party contending that he was a 
prisoner of war (POW) prior to his recognized service and 
entitled to benefits as such.

Next, the Board has considered the moving party's second 
contention, that the March 2007 Board decision constituted 
CUE because the Board did not accept the May 2004 letter from 
NPRC as a binding decision on the matter of the veteran's 
qualifying service prior to 1946, an issue of relevance when 
considering whether he was entitled to status as a POW and 
associated benefits and presumptions under the laws and 
regulations.

The Board recognizes that the law provides that the Service 
Department's findings are binding and conclusive upon VA, the 
Board is bound by this determination.  See Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).  

However, in this case, the May 2004 letter from NPRC was not 
a determination of service qualification.  In relevant part, 
this letter served to provide the moving party with 
information on how to receive positive service certification 
on behalf of the veteran; importantly, it did not, in any 
way, portray any finding or determination on whether his 
service prior to 1941 constituted qualifying service.  
Therefore, the March 2007 Board was not legally bound to a 
finding or determination of prior qualifying service as a 
result of the May 2004 letter.  

Further, the moving party has not identified any pertinent 
evidence or facts of consequence within the May 2004 NPRC 
letter that was not considered by the Board in March 2007 
that would have resulted in a manifestly different outcome in 
this matter.  Therefore, with regard to the moving party's 
contention that the March 2007 Board decision contained legal 
error because the Board did not accept the May 2004 letter 
from NPRC as a binding decision on the matter of the 
veteran's qualifying service prior to 1946, the Board finds 
that a legal error is not shown.  

Accordingly, the Board did not legally err in the March 2007 
decision when it denied the moving party's application to 
reopen a claim for service connection for the cause of the 
veteran's death.  The record does not otherwise demonstrate 
that the Board incorrectly applied statutory or regulatory 
provisions extant at that time.  

In conclusion, the moving party has not identified any 
specific finding or conclusion in the March 2007 Board 
decision which was undebatably erroneous.  Moreover, the 
record does not reveal any kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  

For these reasons, the Board finds that the Board's March 
2007 decision, which denied the moving party's application to 
reopen a claim for service connection for the cause of the 
veteran's death, is not CUE.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404.  Accordingly, the motion is 
denied.

Finally, a motion for reversal or revision of prior Board 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the 38 
U.S.C.A. § 5103, 5103A and, consequently, the notice and 
development provisions of the statutes and regulations do not 
apply in CUE adjudications.  Livesay v. Principi, 15 Vet. 
App. 165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2008).  


ORDER

The motion for revision of the March 2007 decision of the 
Board of Veterans' Appeals denying the moving party's 
application to reopen a claim for service connection for the 
cause of the veteran's death on the grounds of CUE is denied. 



                       
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



